Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-26-2006

USA v. Iavarone
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3734




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Iavarone" (2006). 2006 Decisions. Paper 837.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/837


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-3734


                           UNITED STATES OF AMERICA

                                            v.

                                ANDREW IAVARONE,

                                                 Appellant




                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                       (D.C. Criminal Action No. 04-cr-00400)
                       District Judge: Honorable J. Curtis Joyner


                       Submitted Under Third Circuit LAR 34.1(a)
                                     June 9, 2006

             Before: AMBRO, FUENTES and NYGAARD, Circuit Judges

                             (Opinion filed June 26, 2006 )




                                        OPINION


AMBRO, Circuit Judge

      Andrew Iavarone appeals from the denial of his motion to withdraw his guilty plea

and his subsequent conviction and sentence by the United States District Court for the
Eastern District of Pennsylvania. For the reasons that follow, we affirm.1

                                   I. Factual Background

       Because we are writing solely for the parties, what follows is a summary of the

relevant facts. In November 2003, Iavarone was standing near a car and, for reasons

irrelevant to this appeal, a store clerk began writing down the car’s licence plate number.

Iavarone reached under the driver’s seat of the car, pulled out a firearm, and pointed it at

the clerk. Iavarone then fled in the car. Using the license number, police determined the

address to which the car was registered, went to that location, and encountered Iavarone

outside. The officers placed him in the back of a patrol car and, after he was identified by

the clerk, brought him to the police station. Two officers subsequently searched the back

of the car in which Iavarone had been transported and recovered a silver firearm. Based

on this and his prior felony conviction, Iavarone was indicted on the charge of possession

of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1).

       Iavarone was initially represented by Robert F. Simmons, who litigated a motion to

suppress the store clerk’s identification.2 Directly after the suppression hearing, there

was a exchange between the Court and Iavarone (in which Simmons and the Government

participated) discussing, inter alia, the effectiveness of Simmons’ representation and

Iavarone’s decision whether to plead guilty or proceed with a jury trial as planned.


       1
        The District Court had jurisdiction over this case pursuant to 18 U.S.C. § 3231.
As this is an appeal from a final judgment of conviction and sentence, we have appellate
jurisdiction under 28 U.S.C. § 1291.
       2
           His motion was to suppress was ultimately denied.
Following this discussion, and pursuant to a plea colloquy, Iavarone pled guilty.

Approximately six months later, though prior to sentencing, Iavarone retained new

counsel and filed a motion to withdraw his plea. After a hearing, the District Court

denied his motion and subsequently sentenced him to a ten-year term of imprisonment.

                                       II. Discussion

       A defendant may withdraw a guilty plea after the court accepts the plea, but prior

to sentencing, only if he or she “can show a fair and just reason for requesting the

withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). “A shift in defense tactics, a change of mind,

or the fear of punishment are not adequate reasons to impose on the government the

expense, difficulty, and risk of trying a defendant who has already acknowledged his

guilt by pleading guilty.” United States v. Brown, 250 F.3d 811, 815 (3d Cir. 2001)

(internal quotation marks and citation omitted).

       District courts must consider three factors when evaluating a plea-withdrawal

motion: “(1) whether the defendant asserts his innocence; (2) the strength of the

defendant’s reasons for withdrawing the plea; and (3) whether the [G]overnment would

be prejudiced by the withdrawal.” United States v. Jones, 336 F.3d 245, 252 (3d Cir.

2003). The burden to demonstrate a fair and just reason is substantial and falls on the

defendant. Id. In this context, we review for abuse of discretion a district court’s denial

of a motion to withdraw a guilty plea before sentencing. Id.

       With respect to the first factor, “[b]ald assertions of innocence are insufficient,” as

the defendant must “give sufficient reasons to explain why contradictory positions were
taken before the district court.” Id. at 245 (internal quotation marks and citations

omitted).3 Here, Iavarone attempts to explain his current assertion of innocence by

pointing to a discrepancy in the evidence: the store clerk testified that the weapon in

Iavarone’s possession was black, but the gun found in the back of the police car was

silver.

          The record reflects, however, that this inconsistency does not implicate Iavarone’s

innocence or his decision to plead guilty. The indictment does not mention the color of

the firearm and there was no mention of the gun’s color during the plea colloquy. The

relevant exchange was as follows:

Judge:          Sir, I must make you aware of the essential elements of the offense to
                which you are pleading guilty . . . . The government would have to show
                . . . first, that you knowingly possessed a firearm; and, secondly, that you
                had been convicted of a crime punishable by more than one year in prison;
                and, third, that the firearm was possessed in or affecting interstate
                commerce. Do you understand the essential elements of this offense?
Iavarone:       Yes.
Judge:          Did you commit this offense?
Iavarone:       Yes.


After two more questions about the events of the day of the offense, the questioning

continued as follows:

Judge:          You had a gun on your person?
Iavarone:       Yes.


          3
        Iavarone supports his claim of factual innocence by pointing to comments made
by Simmons and himself in the discussion following the suppression hearing asserting
his innocence. These comments, however, were made when Iavarone was still
considering going to trial and before the thorough plea colloquy and his ultimate decision
to plead guilty to the charge.
Judge:          And this particular gun, you know, first, as a convicted felon, you had no
                right to have a gun on your person?
Iavarone:       Yes.

         There is no suggestion in the record that Iavarone was confused about the offense

to which he was pleading guilty. Moreover, at the time of the plea he was aware of the

discrepancy between the testimony of the clerk and the officer. Iavarone has thus “failed

to meaningfully reassert [his] innocence or explain [his] contradictory positions taken

before the District Court.” Brown, 250 F.3d at 818 ; see United States v. Huff, 873 F.2d

709, 712 (3d Cir. 1989) (rejecting claim of innocence where defendant failed to deny that

he was at the scene of the crime or that he committed the offense).

         Inasmuch as Iavarone does not claim innocence, we need not consider whether he

has offered any valid reasons for withdrawal of his plea, or whether withdrawal would

have prejudiced the Government. See, e.g., United States v. Wilson, 429 F.3d 455, 460

n.5 (3d Cir. 2005); Jones, 336 F.3d at 255.

                                          * * * * *

         We hold that the District Court did not abuse its discretion in denying Iavarone’s

motion to withdraw his guilty plea, and we therefore affirm.